LaDelle Abilez, CSR
                              Official Court Reporter
                              200th Judicial District Court
                              Travis County, Texas



                              P.O. Box 1748
                              Austin, Texas 78767
                              (512) 854-9325




                                                 August 6, 2015

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, Texas 78711



Re:    Court of Appeals No. 03-14-00797-CV
       Trial Court Cause No. D-1-GN-14-001263
       Darrell J. Harper vs. State of Texas Commission on Jail Standards, et al.



Dear Mr. Kyle:

I received your letter dated August 5, 2015, stating the reporter’s record is overdue. I
have not been contacted by the appellant to prepare a record. I have checked the district
clerk’s file and there is no reporter’s record request filed.

I will contact your office for a new due date if I am requested to prepare the reporter’s
record.

Sincerely,

 /s/ LaDelle Abilez

LaDelle Abilez